Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 19, line 1, “The computer program product of claim 15” does not have a clear antecedent basis.  Appropriate correction and/or clarification are required.
As per claim 20, line 1, “The computer program product of claim 16” does not have a clear antecedent basis.  Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 10-14, 16 and 18-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 6,889,348) and Chan et al (US 10,162,007).
As per claim 1, Sato discloses a system comprising: 
a housing;
a printed circuit board mounted on the housing, wherein the printed circuit board comprises a first interface operable to permit electrical communication between the printed circuit board and a device under test (Figs. 1 and 5, col. 8, lines 32-52,  and col.8, lines  65-67, and col. 9, lines 1-3,  a socket (a first interface) electrically connected to the FPGA through printed wirings is proved on the board 550 although not restricted in particular in the test board shown in Fig. 5.  The LSI 550 to be tested is inserted into the socket and is hence capable of operation in response to a signal outputted from the FPGA);
a mount operable to enable an electrical connection with an integrated circuit, wherein the integrated circuit is operable to manage testing the device under test under a testing protocol (Fig. 5, col. 8, lines 35-52); 
a power supply (Fig. 1,  Power Supply Unit 110, col. 1, lines 43-63); and

a memory having computer readable instructions; and
executing the computer readable instructions to perform operations comprising:
directing the integrated circuit to manage testing of the device under test pursuant to the testing protocol (Fig. 5, col. 8, lines  32-52).  
Sato further discloses translating a computer-based language into a device driver language (col. 6, lines 9-25).
Sato does not specifically disclose one or more processor for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operation.
However, Chan et al disclose one or more processor for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operation (col. 2, lines 28-37, accordingly, the tester processor 101 is programmed to communicate the test program needed to be run to the DUTs using the protocol unique to the hardware bus adapters.   Meanwhile, the other hardware components built into the ATE body 100 communicate signals with each other and with the DUTs according to test programs operating in the teste processor 101).  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Sato with the teaching of Chan et al so that the test processor can execute the computer readable instructions, the computer readable instructions controlling the one or more processors to perform the operation in the teaching of Sato.  The advantage is that the tester processor is operable to generate commands and data from said instructions for coordinating testing of a plurality of devices under test (DUTs).    Sato and Chan et al do not specifically disclose a housing.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include a housing to protect the system or device from damaging during use or moving as desired.


As per claim 3, the teaching of Sato and Chan et al have been discussed above.  Sato further disclose wherein the first interface is a socket (col. 8, lines 65-67 to col. 9, lines 1-3, a socket (a first interface) electrically connected to the FPGA through printed wirings is proved on the board 550 although not restricted in particular in the test board shown in Fig. 5.  The LSI 550 to be tested is inserted into the socket and is hence capable of operation in response to a signal outputted from the FPGA).

As per claim 5, the teaching of Sato and Chan et al have been discussed above.  Sato further comprising a power supply card for converting a voltage and a frequency of incoming power to conform to a voltage and a frequency required by the device under test (col. 6, lines 20-39).                      
                                                                       
As per claim 6, the teaching of Sato and Chan et al have been discussed above.  Sato further comprising a power supply control for regulating power to the printed circuit board and the one or more processors (Fig. 1, col. 1, lines 43-6, a power supply unit 110).

As per claim 7, the teaching of Sato and Chan et al have been discussed above.  They do not disclose a stiffener arranged between the printed circuit board and the housing, wherein the stiffener comprises an orifice and is arranged to provide structural support for the housing from a force applied to the device under test.
However, a it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to set a stiffener arranged between the 

As per claims 10-12 and 16, Sato further discloses comprising:
receiving a testing procedure in a first computer-based language; and 
translating the first computer-based language to a device driver language (col. 6, lines 9-25, alternatively, if one described in another tester language in a test pattern for a similar semiconductor device already developed and subjected to testing exists, then it may be translated and generated by the TDS); and
testing procedure includes the testing protocol comprises a customized testing protocol.  (col. 6, lines 59-67 to col. 7, lines 1-40).       

As per claims 13 and 18, these claims are a computer-implemented method, and a computer program product are rejected under similar rationale as set forth system claim 1. 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Claims 4, 8-9, 15, 17 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (6,889,348)  and Chan et al (US 10,162,007) as applied to claims 1-3, 5-7, 10-14, 16 and 18-19 above, and further in view of Caradonna et al (10,139,449).
As per claim 4, the teaching of Sato  and Chan et al have been discussed above.  Sato and Chan et al do not specifically disclose wherein the socket is a land grid array or a two-piece pin and socket interconnector. 
However, Caradonna et al disclose wherein the socket is a land grid array or a two-piece pin and socket interconnector (col. 12, lines 19-42, a test hardware module mounted to a device interface,  Device interface 796 may be formed with a substrate with a tester-facing side, which is visible in Fig. 7.  An opposing surface may have contact points, such as chip sockets, 

As per claim 8, Caradonna et al further comprising a second interface operable to enable electrical communication between the one or more processors and a nanoprobing device (col. 1, lines 55-67, a tester interface unit (TIU) may be used to connect the input and output points on the tester to one or more device under test (DUT); col. 5, lines 27-67 to col. 6, lines 1-2, a handler may be used to automatically place the DUTs in the TIU.  The handler may be control by controller 120, In other embodiments the DUTs may comprise entire, or portions of, wafers. In such embodiments, a prober may be used to probe circuitry integrated within the wafer under test; and col. 5, lines 46-50, controller 120 (processor) may includes, for example, a computer programmed to direct the testing process carried out by test system 100)..

As per claim 9, Caradonna et al further comprising a second interface operable to enable electrical communication between the one or more processors and a module handler (col. 1, lines 55-67, a tester interface unit (TIU) may be used to connect the input and output points on the tester to one or more device under test (DUT); col. 5, lines 27-67 to col. 6, lines 1-2, a handler may be used to automatically place the DUTs in the TIU.  The handler may be control by controller 120; and col. 5, lines 46-50, controller 120 (processor) may includes, for example, a computer programmed to direct the testing process carried out by test system 100).


As per claim 17, Caradonna et al further comprising:
applying a same testing protocol to test a wafer as a device comprising a portion of the wafer (col. 5, lines 66-67 to col. 6, lines 1-2).

				References Cited by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10,379,158 (Champoux), discloses an automated test equipment for simultaneous testing multiple devices a traffic capture circuit configured to capture communications with a device under test.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111